DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Remarks filed on 06/10/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Status of Claims
Claims 19 and 21-34 were previously pending and subject to a final Office Action mailed 03/10/2022. Claims 19, 21-25, 27, 30, and 34 were amended. Claims 26 and 28-29 were cancelled. Claims 19, 21-25, 27, and 30-34 are currently pending and are allowed as indicated below.

Priority
Examiner has noted that the Applicant has claimed priority from the foreign application SG10201809712X filed on 11/01/2018.
	Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 9-11 of Applicant’s Remarks, filed 06/10/2022, with respect to the 35 U.S.C. 101 rejections of Claims 19 and 21-34 have been fully considered and are persuasive.  Specifically, Examiner agreed with Applicant’s arguments on page 10 where the inclusion of a decentralized processor and a decentralized database that includes a distributed ledger and the decentralized processor automatically updates the decentralized database to record a smart contract and a reservation of at least one power line as the features which make Claim 19 eligible. 
Accordingly, the 35 U.S.C. 101 rejection of Claims 19 and 21-34 have been withdrawn.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any combination of available prior art which teaches or suggests all of the limitations within the independent claim in a manner in which it is obvious to combine the references. Examiner noting the following limitations as not taught by prior art: “(b) provides each of (i) a decentralized processor operable to automatically route and regulate electric utility transactions and selectively reserve portions of the electric power grid for carrying out the electric utility transactions, and (ii) a decentralized database including a distributed ledger… wherein the cost calculation by the decentralized processor is also based on the following mathematical expression: min                         
                            
                                
                                    ∑
                                    
                                        i
                                         
                                        ∈
                                        [
                                        n
                                        ]
                                    
                                
                                
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            i
                                        
                                    
                                    +
                                     
                                    
                                        
                                            P
                                        
                                        
                                            d
                                            e
                                            c
                                            a
                                            y
                                             
                                            i
                                             
                                        
                                    
                                     
                                    x
                                     
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                    +
                                     
                                    
                                        
                                            ∑
                                            
                                                j
                                                ∈
                                                [
                                                k
                                                
                                                    
                                                        i
                                                    
                                                
                                                ]
                                            
                                        
                                        
                                            (
                                            
                                                
                                                    T
                                                    l
                                                    o
                                                    s
                                                    s
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                             
                                            x
                                             
                                            
                                                
                                                    p
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            +
                                            
                                                
                                                    T
                                                    c
                                                    o
                                                    s
                                                    t
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                             
                                            )
                                        
                                    
                                
                            
                        
                     wherein [n]={1,2,3,..(n-1),n} is a set of power grid provider nodes, [k(i)] is a set of connected power lines between the requester node and the at least one provider node, p is the unit price, P is the power source, Tloss is the power loss in a power line (ij), Tcost is a cost of the power line (ij), i belongs to the set [n] i.e.{i} is a non- empty subset of [n], j belongs to the set [k(i)] i.e. {j} is a non-empty subset of [k(i)], and Pdecay is a power decay constant… execute a smart contract between the requester and a particular provider corresponding to the particular provider node associated with the selected route; reserve at least one power line associated with the selected route, to ensure that the electric power provided by the particular provider node is provided to the requester node instead of other requester nodes”.
The following are the closest prior art:
Gokhale et al. (US2021/0098988) teaches a decentralized ledger and smart contracts used to facilitate financial transactions between energy suppliers and energy buyers. However, the reference does not teach the limitations Examiner noted above.
Almeida Cavota et al. (US2019/0353685) teaches smart contracts to record energy consumption transactions where funds are transferred from a device’s blockchain wallet to the blockchain wallet of an energy provider. However, the reference does not teach the limitations Examiner noted above.
Forbes, Jr. et al. (US2017/0358041) teaches a distributed ledger validating and recording energy related data and settlement related data for active grid elements. However, the reference does not teach the limitations Examiner noted above.
“Blockchain for smart grid” (https://www.sciencedirect.com/science/article/pii/S1319157819309000) teaches utilizing smart contracts which records transactions between a producer node which generates electricity and a consumer who wishes to consume the electricity. However, the reference does not teach the limitations Examiner noted above.
WO2017/092788 teaches a blockchain executing transactions between consumers and producers of electrical power. However, the reference does not teach the limitations Examiner noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628       

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628